DETAILED ACTION
A preliminary amendment was received and entered on 11/8/2019.
Claims 1-321 were canceled and claims 322-344 were added.
Claims 322-344 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 332 is objected to because it lacks proper subject verb agreement.  Substitution of “comprise” for “comprises” is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 322-344 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites “the modified” without proper antecedent basis in part b) of the claim.  The phrase “wherein the CRISPR recognition portion of the modified comprises a self-complementary region” appears to omit the word “crRNA”, immediately after “modified”. Claims 323-344 are included in the rejection because they depend from claim 322.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 322, 323, 325, 327-330, 334, 336-340 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al (WO 2017181107, of record as Foreign Patent Document 169 in the IDS of 11/12/2019, claiming priority to 62/385471, filed 9/9/2016).
Dong taught modified crRNAs that are composed of a “handle” region, in which at least some nucleotides are involved in forming a pseudoknot involved in binding Cpf1, and a “guide” segment that is complementary to an intended target DNA sequence. See page 16, lines 13-17 of the ‘107 document, and page 15, lines 7-9 of the ‘471 document. Specific examples are shown and described in Fig. 9C of the ‘107 document and corresponding Fig. 11D of the ‘471 document. 
In particular, Dong disclosed crRNA “cr5’&3’3F2PS”, which consists of a handle region of 20 nucleotides and a guide sequence of 23 nucleotides. The first three nucleotides and last three nucleotides are 2’-F nucleotides that are joined by 2 phosphorothioate linkages. See the ‘107 document at page 45, lines 25-31 and at Table 2 on page 54, and the ‘471 document at page 40, lines 6-12, and Table 2 at page 47. Figs. 9B and 11C of the ‘107 and ‘471 documents, respectively, depict the secondary structure of the “wildtype” handle nucleobase sequence of the crRNAs of the disclosure.  In this structure it appears that the first two nucleotides of the 5’ end do not take part in the pseudoknot, i.e. are not bound to any of the other nucleotides in the handle region.  Accordingly, and absent evidence to the contrary, these nucleotides are considered to be indistinguishable from the instantly recited “linker nucleotide[s]” because they do not appear to form the pseudoknot to which Cpf1 binds and so are not part of the recited “CRISPR recognition portion” (see specification at page 5, lines 14-19).  The sequence of the oligomer comprises both of the instantly recited XCXACX and GXAGAX motifs, where X is U in each case. See nucleotides 6-11 and 15-20. Therefore, the crRNA cr5’&3’3F2PS consists of 43 nucleotides comprising a target region of 23 nucleotides, a CRISPR recognition region of 18 nucleotides comprising UCUACU and GUAGAU motifs, and a pair of linker nucleotides at the 5’ end, where the first three nucleotides and last three nucleotides of the crRNA are 2’-F nucleotides that are joined by 2 phosphorothioate linkages. Accordingly, cr5’&3’3F2PS accounts for the limitations of instant claims 322, 323, 325, 327-330, 334, 337, 338 (embodiments a, c, and e).
Dong also taught crRNA “cr3’10F” which consists of a handle region of 20 nucleotides and a guide sequence of 23 nucleotides. The last 10 nucleotides of the guide region are 2’-F nucleotides. The handle region has the same nucleobase sequence as the “wild type” and the “cr5’&3’3F2PS “ oligomers. See the ‘107 document at page 46, lines 13-16, and Table 2 on page 55, oligomer No. 15, and see the ‘471 document at page 40, lines 28-31, and Table 2, page 47, oligomer NO. 15. This crRNA consists of 43 nucleotides comprising a target region of 23 nucleotides, a CRISPR recognition region of 18 nucleotides with XCXACX and GXAGAX motifs, and a pair of linker nucleotides at the 5’ end, where the nucleotides and last three nucleotides are 2’-F nucleotides 14-23 of the target recognition portion comprise 2’-F nucleotides. Accordingly the cr3’10F crRNA accounts for the limitations of instant claims  322, 323, 325, 328, 330, 334, 336, 337, and 338 (embodiments a, d, and e).
Dong also taught crRNA “crs3F” which was a 43mer with a 20 nucleotide handle and a 23 nucleotide targeting region where the first 3 nucleotides of the targeting region were 2’-F nucleosides. See crRNA No. 10 I Table 2 of ‘107 and ‘471. Thus Dong anticipated claim 332 as well.
Regarding instant claim 339, the crRNAs of Dong were formulated in a transfection composition with Lipofectamine 3000 and used to transfect cultured cells in order to determine their ability to cause double stranded breaks in target DNA (see e.g.  paragraph bridging pages 51 and 52 of the ‘107 document, and page 27, lines 13-16 of the ‘471 document).  Absent evidence to the contrary, the compositions were pharmaceutical compositions as required by claim 340

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 324, 326, 333, 341, 343, and 344 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (WO 2017181107, claiming priority to 62/385471, filed 9/9/2016) as applied to claims 322, 323, 325, 327-330, 334, 336-340 above.
The teachings of Dong are discussed above. Dong taught crRNAs that anticipate instant claim 322.
Instant claim 324 requires a crRNA of claim 322 comprising a bicyclic sugar moiety.  Dong did not exemplify such a crRNA, but suggested that the modified guide RNAs (crRNAs) of the invention could be bicyclic nucleotides such as locked nucleic acids and BNAs (see ‘107 at page 27, lines 8-12 and page 28, line 4, and see  ‘471 at page 23, line 2-9). Thus it would have been prima facie obvious to have include a bicyclic nucleotide as a 2’-modified nucleotide in a crRNA of Dong.  Please note that every crRNA of Dong comprised instant claim elements a, b, and c and was 43 nucleotides in length. Thus the invention as a whole was prima facie obvious.
 Instant claim 326 requires a crRNA of claim 322 that comprises a 2'-O-methyl modified sugar moiety at it 5' -terminus and a 2' -O-methyl modified sugar moiety at it 3' terminus. Dong did not disclose an example of such a crRNA, However, Dong envisioned a guide RNA (crRNA) comprises at least one 2’-O-methyl modified ribose nucleotide (see embodiments 90, 91,and 100 (pages 70-71) and ‘471 at page 27, lines 4-8), and taught that 2’-OMe modifications at each end had been shown to provide improved stability in Cas9 guide RNAs (‘107 at page 24, lines 14-19, and ‘471 at page 20, lines 24-30). Moreover, while Dong showed examples of crRNAs comprising large numbers of 2’-OMe residues (5-15) that were inactive, Dong also taught one example in which a crRNA comprising 3 consecutive 2’-OMe modifications was active (see crS3M3PS, crRNA No. 9, in Table 2 on ‘107 page 55,  and on ‘471 page 46.  See also ‘107 Fig. 9C, and  ‘471 Fig. 11d. This provides a reasonable expectation that lower numbers of 2’-OMe modification will not eliminate crRNA activity, and could provide increased crRNA stability when positioned at the ends of the crRNA. 
Instant claim 332 requires the crRNA of claim 322 where at least one of the 1st, 8th, and 9th nucleosides from the 5' -end of the target recognition portion comprise a modified sugar moiety each independently selected from among 2'-O-methyl, 2'-MOE, 2'-F, cEt, and LNA. Dong anticipated an embodiment in which the 1st nucleoside from the 5’ end of the target recognition portion was a 2’F nucleoside. Claim 333 requires the crRNA of claim 332 wherein the 9th nucleoside from the 5'-end of the target recognition portion comprises a 2' -H(H) or 2' -F modified sugar moiety. Dong did not exemplify such a crRNA.  However, it would have been obvious to one of ordinary skill in the art to have arrived at such a crRNA in the process of optimizing the activity and stability of the crRNA. It was clear to those of ordinary skill that the crRNAs of Dong having lower numbers of stabilizing modifications generally were active, and that even crRNAs with large numbers of 2’-F modifications (e.g. 10) could be active. Thus there was a reasonable expectation that a crRNA comprising a single 2’-F modification at 9th nucleoside from the 5'-end of the target recognition portion would be active, and it would have been obvious to have arrived at such a crRNA in view of the fact that Dong showed it was routine to assess the activity of various modification patterns in the process of investigating and optimizing crRNA activity.
Instant claim 341 is drawn to a method of administering to an animal the modified crRNA of claim 322 and a nucleic acid encoding a Cpf1 nuclease.  Dong envisioned methods of editing the genome of an animal by introducing into a cell of a subject a guide RNA (crRNA) that hybridizes with a target sequence of a DNA molecule in a eukaryotic cell that contains the DNA molecule and an mRNA encoding a Cpf1 protein. See ‘107 at pages 30-31, and  ‘471 at pages 25-26, under “Methods of Treatment. It would have been obvious to one of ordinary skill in the art at the time of the invention to have performed editing experiments in animals by administering to the animals crRNAs with modification patterns exemplified by Dong together with mRNA encoding Cpf1 as envisioned by Dong. For example, it would have been obvious to have used the modification pattern of cr3’5F (Table 2 of ‘107 and ‘471), because it provided an improvement in editing efficiency over the corresponding unmodified crRNA in vitro (Figs (C and 11d of ‘107 and ‘471, respectively).  One would have been motivated to do so in order to study gene function, e.g. by causing a loss of function in an edited gene by introduction of insertions and or deletions via non-homologous end joining induced by Cpf1 activity, and because Dong taught that the combination of Cpf1 mRNA and chemically modified guide RNAs (crRNAs) can improve efficiency of CRISPR/Cpf1 genome editing, reduce off-target effects, reduce toxicity, increase Cp1l protein levels, increase Cpf1 nuclease activity, increase guide RNA stability, and/or increase Cpf1 mRNA stability. See ‘107 at page 2, lines 17-23 and  ‘471 at page 2, lines 7-13. 
With regard to claims 343 and 344, Dong taught a method of contacting cells with a crRNA according to instant claim 223 formulated in lipofectamine 3000.  Dong also taught a step of co-delivering to those cells an mRNA encoding Cpf1 that was formulated in Lipofectamine 3000. See paragraph bridging pages 51 and 52 of the ‘107 document, and page 27, lines 13-16 of the ‘471 document. It is unclear if the crRNA and the mRNA were formulated in the same composition. However, it would have been obvious to have made and used a composition comprising both the crRNA and the mRNA because Dong envisioned compositions comprising both Cpf1 mRNAs and modified guide RNAs (see ‘107 at page 2, lines 15-16) ‘471 at page 2, lines 5-6. Moreover, MPEP 2144.06 indicates that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In this case, each of the separate compositions comprises Lipofectamine 3000 for the purpose of delivering an RNA to a cell. Therefore it would have been obvious to have combined them into one composition for delivering both RNAs to the same cells.

Claims 331 and 335 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (WO 2017181107) as applied to claims 322-330, 334, 336-340, 343, and 344 above, and further in view of Rahdar et al (Proc. Nat. Acad. Sci. USA 112 (51) E7110-E7117, 11/15/2015).
The teachings of Dong are discussed above. Dong taught crRNAs that anticipate instant claim 322. Dong also exemplified an active crRNA comprising at 2’-F nucleosides in the CRISPR recognition portion (cr5’3F2PS3’F2PS), and an active crRNA comprising three 2’-OMe residues within the target recognition portion (crS3M3PS). Thus there was a reasonable expectation that a crRNA comprising e.g. single 2’-F modification near the 5’ end (within the CRISPR recognition portion) and 2’-OMe residues within the target recognition portion would be active and would have improved stability relative to an unmodified crRNA. Moreover, it was obvious in view of Dong to optimize crRNA stability and activity through the use of modified nucleosides such as 2’-F, 2’-OMe, and bicyclic nucleosides such as locked nucleic acids, as discussed above.
While Dong suggested the use of bicyclic nucleic acids such as locked nucleic acids and BNAs (see ‘107 at page 27, lines 8-12 and page 28, line 4, and see  ‘471 at page 23, line 2-9), Dong did not teach the use of bicyclic cET nucleosides as recited in claims 331 and 335.
Rahdar introduced into a CRISPR guide RNA a combination of rational chemical modifications known to protect against nuclease digestion (2’-F, 2’-OMe, and cET modifications) and showed that such substitutions could enhance gene editing in human cells.  See abstract and last paragraph on page E7110). 
It would have been obvious to one of ordinary skill in the art at the time of the invention, absent evidence of secondary considerations commensurate in scope with the claims, to have arrived at patterns of modification within the scope of each of claims 331 and 335 in the process of optimizing the activity and stability of crRNAs. As discussed above there was a reasonable expectation of successfully combining 2’-F nucleosides int eh CRISPR recognition portion with 2’-OMe nucleosides in the target recognition portion.  In view of the teachings of Rahdar it would have been obvious to have incorporated cET nucleosides as well in the process of optimizing crRNA stability and activity. Thus the invention as a whole was prima facie obvious.

Claim 342 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (WO 2017181107) as applied to claims 322-330, 334, 336-340, 343, and 344 above, and further in view of Kim et al (Nature Biotechnology 34(6): 808-809, 8-2016), Nelson et al (Science 351(6271): 403-407, 1-2016), and Zhang et al (US 20160208243, filed 12/18/2015).
The teachings of Dong are discussed above, and render obvious methods of performing genome editing experiments in animals by administering to the animals crRNAs with modification patterns within the scope of instant claim 322 and exemplified by Dong together with mRNA encoding Cpf1 as envisioned by Dong. However, Dong also envisioned the use of DNA vectors, rather than mRNA, for the delivery of Cpf1.  See e.g. ‘107 at page 3, lines 9-15, page 4 lines 3-13, and page 5, lines 15-23, and see ‘471 at page 3, lines 3-9, page 3, line 31 to page 4, line 10.
Dong did not teach an AAV vector encoding Cpf1.
Those of ordinary skill in the art at the time of the invention where well aware of the utility of CRISPR systems in studying gene function and in potential therapeutic applications, as well as the usefulness of AAV for delivering CRISPR systems. 
For example, Kim demonstrated the utility of Cpf1 for mediating gene knock out in mice, targeting Trp53, a gene of interest in cancer research. Kim delivered mRNA encoding Cpf1 to mouse embryos together with crRNAs.  See e.g. paragraph bridging pages 808-9. 
Also, Nelson demonstrated that muscle function could be improved in a mouse model of Duchenne muscular dystrophy through the use of gene editing. Nelson delivered AAV vectors encoding Cas9 and guide RNAs in order to remove a mutated exon from the genome, thereby allowing expression of a shortened but functional form of dystrophin.  See abstract. 
As well, Zhang disclosed AAV systems for delivering Cpf1 enzymes to cells for the purpose of gene editing (see abstract, paragraphs [0012], [0023], [0040], [0225], [0374], [0378],  [0648], [0651], and [0687]-[0692].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used Cpf1 enzyme for the purpose of gene editing in an animal and to have delivered Cpf1 by administering an AAV vector encoding the enzyme because it was well known that CRISPR systems, including Cpf1, were useful for genome editing for the study of gene function and for the development of therapeutic methods. For example, one of ordinary skill could have easily envisioned the substitution of a Cpf system for a Cas9 system in the method of Nelson in order to remove exon 23 from the mouse muscular dystrophy model, particularly in view of the guidance provided in Zhang regarding the use of AAV vectors to express Cpf1. Similarly, one of ordinary skill would have appreciated the utility of an AAV-Cpf1 expression system to generated gene knockouts in an animal e.g. at the embryonic stage as in Kim, or in particular tissues by local delivery later in development. Moreover, it would have been obvious to have used delivered to the cells of such animals crRNAs within the scope of instant claim 322.  For example, it would have been obvious to have used the modification pattern of cr3’5F (Table 2 of ‘107 and ‘471), because it provided an improvement in editing efficiency over the corresponding unmodified crRNA in vitro (Figs (C and 11d of ‘107 and ‘471, respectively).  The combination of these prior art elements to arrive at the instant invention can be achieved using known methods and with a reasonable expectation of success, and represents no more than the is no more than the simple substitution of one known element for another to obtain predictable results.  Accordingly the invention as a whole was prima facie obvious. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635